Case 2:19-cv-12107-KM-ESK Document 122 Filed 02/24/21 Page 1 of 1 PageID: 2402




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 ZACHARY SILBERSHER, et al.,
                                                      Civil Action No. 19-12107 (KM)
               Plaintiffs,
                                                                   ORDER
        v.

 JANSSEN BIOTECH, INC., et al.,

               Defendants.



       THIS MATTER having been raised by the Court on its own motion; it further appearing

that the undersigned should recuse himself; and good cause appearing;

       IT IS on this 24th day of February, 2021,

       ORDERED that I hereby recuse myself from all further proceedings in this matter; all

pretrial proceedings will be handled by the Honorable Edward S. Kiel, U.S.M.J.



                                                   s/James B. Clark, III
                                                   JAMES B. CLARK, III
                                                   United States Magistrate Judge

Original:     Clerk
cc:           Hon. Kevin McNulty, U.S.D.J.
              Hon. Edward S. Kiel, U.S.M.J.
              File
